 Case 2:20-cv-10020-RAO Document 7 Filed 02/11/21 Page 1 of 1 Page ID #:223

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       2:20-cv-10020-RAO                                   Date:    February 11, 2021
Title:          Wells Fargo Bank, N.A. v. Sona Khachatryan, et al



Present:           The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                           N/A
              Deputy Clerk                                     Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):

                       N/A                                                  N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

      This action was filed on October 30, 2020 by Wells Fargo Bank, N.A (“Plaintiff) against
Sona Khachatryan, et al (“Defendant”). To date, Plaintiff has not filed a proof of service of the
Summons and Complaint. Defendant has not yet appeared in the action.

         The Court, on its own motion, orders Plaintiff to show cause in writing no later than
February 25, 2021 why this action should not be dismissed for lack of prosecution and for
failure to comply with Rule 4(m) of the Federal Rules of Civil Procedure. The Court will
consider the filing of the proof of service of the Summons and Complaint as an appropriate
response to this OSC, Failure to file a timely response to this Order may result in dismissal of the
action. If Plaintiff does not intend to proceed with this action, Plaintiff may voluntarily dismiss
the case pursuant to Federal Rule of Civil Procedure 41(a) by filing form CV-009, which can be
found on the Central District of California’s webpage: www.cacd.uscourts.gov.

       IT IS SO ORDERED.




                                                                                            :
                                                               Initials of Preparer         dl



CV-90 (05/15)                        CIVIL MINUTES - GENERAL                              Page 1 of 1
